Judgment, Supreme Court, New York County (John Bradley, J., at suppression hearing; Ronald Zweibel, J., at plea and sentencing), rendered April 21, 1992, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The description given by the undercover officer to his backup team in a buy and bust operation, as recounted in the testimony of a member of the backup team, gave sufficient details of defendant’s attire and location to provide probable cause for her arrest, particularly when coupled with the proximity of the arrest to the time and place of the crime (see, People v Bigelow, 66 NY2d 417, 423; People v Acevedo, 181 AD2d 596, lv denied 79 NY2d 1045). The People’s burden of establishing probable cause having been satisfied, the suppression court properly denied suppression of the evidence seized after defendant’s arrest. Concur—Sullivan, J. P., Asch, Rubin and Nardelli, JJ.